Exhibit 10.2

 


AMENDMENT TO EMPLOYMENT AGREEMENT

 

Amendment (“Amendment”), dated April 27, 2005, to the Employment Agreement,
dated as of October 23, 2001 (the “Agreement”), among, Arch Capital Group Ltd.,
a Bermuda company (“Parent”), Arch Reinsurance Ltd, a Bermuda company (“Arch
Re”), and Dwight R. Evans (the “Executive”).  Capitalized terms used without
definition herein have the meanings given to them in the Agreement.

 

WHEREAS, the Executive has been appointed by the Board of Parent to serve as the
Chairman and Chief Executive Officer of Arch Worldwide Reinsurance Group; and,
in that connection, Executive has been issued a work permit by the Bermuda
government authorities;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties have agreed to amend the Agreement as follows:

 

1.               Parent hereby assumes all of Arch Re’s rights and obligations
under the Agreement; all references in the Agreement to the “Company” and
“Companies” shall be to Parent; and Arch Re is released from all of its
obligations under the Agreement.

 

2.               The first sentence of Section 3.01 shall be amended and
restated in its entirety as follows:

 

“During the Employment Period, the Executive shall serve as Chairman and Chief
Executive Officer of Arch Worldwide Reinsurance Group and shall have such
responsibilities, powers and duties as may from time to time be prescribed by
the Board of Directors of the Company; provided that such responsibilities,
powers and duties are substantially consistent with those customarily assigned
to individuals serving in such position at comparable companies.”

 


3.               SECTION 4.04 SHALL BE HEREBY AMENDED AND RESTATED AS FOLLOWS:

 


“SECTION 4.04.  EXPENSES.  THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL
REASONABLE EXPENSES INCURRED BY HIM IN THE COURSE OF PERFORMING HIS DUTIES UNDER
THIS AGREEMENT WHICH ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT FROM
TIME TO TIME WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES
(“REIMBURSABLE EXPENSES”), SUBJECT TO THE COMPANY’S REQUIREMENTS WITH RESPECT TO
REPORTING AND DOCUMENTATION OF EXPENSES.  IN ADDITION, THE COMPANY WILL
REIMBURSE THE EXECUTIVE, ON AN AFTER-TAX BASIS, FOR HIS REASONABLE EXPENSES
INCURRED IN TRAVELING BETWEEN BERMUDA AND THE UNITED STATES.”

 

4.               All other provisions of the Agreement shall remain in full
force and effect.  This amendment shall be governed by and construed in
accordance with the laws of Bermuda, without giving effect to principles of
conflict of laws, and may be executed in two counterparts, each of which shall
constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

/s/ Constantine Iordanou

 

Printed Name:

Constantine Iordanou

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ARCH REINSURANCE LTD.

 

 

 

 

 

By:

/s/ Marc Grandisson

 

Printed Name:

Marc Grandisson

 

Title:

President and Chief Executive Officer

 

 

 

 

 

/s/ Dwight R. Evans

 

Dwight R. Evans

 

2

--------------------------------------------------------------------------------